Rodenbeck, J.
The charge of the court, that the violation of an ordinance of the city of Rochester relating to speed at street inter*278sections is negligence per se, is erroneous (Knupfle v. Knickerbocker Ice Co., 84 N. Y. 488; Walker v. Bradt, 225 App. Div. 415, 416; Dodican v. Smith, 221 id. 383, 385), although a violation of a statute upon the same subject has been held to be negligence per se. (Martin v. Herzog, 228 N. Y. 164.)
The general rule is that where the courts have declared a violation of the statute to be negligence per se, the violation of a municipal ordinance upon the same subject is also negligence per se (See 45 C. J. 717, 723, §§ 100, 105; 42 id. 921, § 635, p. 922, note 52, and numerous cases in other States supporting this rule); but that rule has not been adopted in this State.
The motion for a new trial is granted.